UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7403



KEVIN WAYNE BERGLOWE,

                                             Petitioner - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS, Director,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-05-69)


Submitted:   January 13, 2006             Decided:   January 27, 2006


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne Berglowe, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kevin Wayne Berglowe seeks to appeal the district court's

order dismissing his 28 U.S.C. § 2254 (2000) petition for failure

to exhaust his state court remedies.               The order is not appealable

unless   a    circuit    justice     or    judge    issues   a    certificate      of

appealability. 28 U.S.C. § 2253(c) (2000).                      A certificate of

appealability will not issue absent "a substantial showing of the

denial of a constitutional right."            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court's assessment of his

constitutional     claims    is    debatable       and   that    any   dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Berglowe has not demonstrated error in the

district     court's    procedural    ruling.        Accordingly,      we   deny    a

certificate of appealability and dismiss the appeal.                   We further

deny Berglowe’s motion to proceed in forma pauperis on appeal.                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                         DISMISSED


                                      - 2 -